DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1, 3, 8-11, 13, 18, 20, 22-26, 28-29 are allowed over the prior art of record.

Terminal Disclaimer
The Terminal Disclaimer filed on 01/13/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control system configured to: prompt…; determine…; determine…; provide…; cause…; obtain…; determine…; determine…; determine…; provide…. in claims 11, 13, 18.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicants’ specification provides sufficient structure in at least [0166]-[0168].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is US 9488979, (hereinafter Chambers), US 20170011343 (hereinafter Stenneth), US 20140330456 (hereinafter Lopez), US 20150302495 (hereinafter Stuckman), US 20170124883 (hereinafter Modica).

The primary prior art reference Chambers discloses an invention that provides an autonomous vehicle system configured to receive vehicle commands from one or more parties and to execute those vehicle commands in a way that prevents the execution of stale commands. The autonomous vehicle system includes a finite state machine and a command counter or stored vehicle timestamp, which are used to help reject invalid or stale vehicle commands.  

The next prior art reference Stenneth discloses an invention that generates delivery data models for aerial package delivery and determining at least one delivery surface data object to represent one or more delivery surfaces of at least one delivery location, wherein the one or more delivery surfaces represents at least one surface upon which to deliver at least one package. Stenneth teaches causing, at least in part, a creation of at least one complete delivery data model based, at least in part, on the at least one delivery surface data object to represent the at least one delivery location and causing, at least in part, an encoding of at least one geographic address in 

The next prior art reference Lopez discloses an invention to provide landing site designation in an autonomous delivery network. Lopez teaches a landing server marks a geo-spatial location as an autonomous delivery location upon receiving a designation data communicated through a network by a recipient user. The designation data indicates the geo-spatial location as the autonomous delivery location based on at least one of a current geospatial location of a mobile device of the recipient user and a map view marking created by the recipient user through a computing device. The autonomous delivery location is associated with the recipient user and a navigation data is communicated through the network to an autonomous vehicle, directing the autonomous vehicle to the autonomous delivery location of the recipient user when a payload is requested by any one of the recipient user and a sending user to be physically delivered to the autonomous delivery location.  

The next prior art reference Stuckman discloses a delivery device that includes an image capture device for generating delivery image data of a delivery at a service address.  Stuckman further teaches delivery location icons including other text, no text, and/or graphic images. In an embodiment where the delivery location is being generated based on a particular shipment and information regarding the package size and/or shape is available in conjunction with the particular shipment, the size of the delivery location icon can be sized and/or presented to scale in conjunction with the captured image data to represent the actual size and/or shape of the 

The next prior art reference Modica discloses constructing a delivery path that enables a UAV to safely access a delivery surface and avoids restricted access surfaces from the open sky. The approach involves determining at least one delivery path to at least one delivery surface, wherein the delivery path represents at least one three-dimensional variable width path along which an aerial delivery vehicle can access the at least one delivery surface. The approach also involves transecting the delivery path with one or more planar surfaces. The approach further involves determining one or more shapes on the one or more planar surfaces, wherein the one or more shapes represent one or more intersections of the delivery path and the one or more planar surfaces. The approach also involves constructing at least one delivery path data object comprising at least one ordered list of the one or more shapes to represent the delivery path.


Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method comprising: 
prompting a user of a client device to capture images of a region of a delivery destination using a camera of the client device; 
determining a virtual model from multiple images captured by the camera of the client device and sensor data corresponding to the multiple images, wherein the virtual model indicates physical features of the delivery destination including respective sizes and shapes of objects and three-dimensional relationships between the objects in the region of the delivery destination; 

providing, for display at the client device, a prompt that includes user instructions for capturing the one or more additional images;
causing the client device to present the virtual model; 
obtaining, from the client device, data specifying a location of a target drop-off spot for a given object within the virtual model of the region of the delivery destination, wherein the obtaining comprises: 
receiving data specifying a size and shape of the given object; 
causing the client device to display, within the virtual model, a moveable target marker having a size and shape that is scaled with respect to the virtual model based on the size and shape of the given object; and 
detecting, based on data received from the client device, a location within the virtual model that a user moved the moveable target marker; 
determining, based on a comparison between the size and shape of the moveable target marker and the physical features of the delivery destination indicated by the virtual model presented by the client device, that the moveable target marker fits within a representation of the target drop-off spot within the virtual model; 
in response to determining that the moveable target marker fits within the representation of the target drop-off spot within the virtual model, determining, that the given object will fit in the target drop-off spot; 

in response to determining that the delivery vehicle is capable of delivering the object to the target drop-off spot and that the given object will fit in the target drop-off spot, providing instructions that cause the delivery vehicle to navigate to the target drop-off spot to place the given object at the target drop-off spot.

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A system comprising: 
a delivery vehicle; 
one or more sensors connected to the delivery vehicle; and 
a control system configured to: 
prompt a user of a client device to capture images of a region of a delivery destination using a camera of the client device; 
determine a virtual model from multiple images captured by the camera of the client device and sensor data corresponding to the multiple images, wherein the virtual model indicates physical features of the delivery destination including respective sizes and shapes of objects and three-dimensional relationships between the objects in the region of the delivery destination; 
determine to request one or more additional images of a particular portion of the region for improving an accuracy of the virtual model; 

cause the client device to present the virtual model; 
obtain, from the client device, data specifying a location of a target drop-off spot for a given object within the virtual model of the region of the delivery destination, wherein obtaining the data comprises: 
receiving data specifying a size and shape of the given object; 
causing the client device to display, within the virtual model, a moveable target marker having a size and shape that is scaled with respect to the virtual model based on the size and shape of the given object; and 
detecting, based on data received from the client device, a location within the virtual model that a user moved the moveable target marker; 
determine, based on a comparison between the size and shape of the moveable target marker and the physical features of the delivery destination indicated by the virtual model presented by the client device, that the moveable target marker fits within a representation of the target drop-off spot within the virtual model; 
in response to determining that the moveable target marker fits within the representation of the target drop-off spot within the virtual model, determine, that the given object will fit in the target drop-off spot; 
determine, based at least on the data specifying the location of the target drop-off spot and the virtual model, whether a delivery vehicle is capable of delivering the given object to the target drop-off spot; and 


Regarding Claim 20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A non-transitory computer readable storage medium having stored thereon instructions that, when executed by a computing device, cause the computing device to perform operations comprising: 
prompting a user of a client device to capture images of a region of a delivery destination using a camera of the client device; 
determining a virtual model from multiple images captured by the camera of the client device and sensor data corresponding to the multiple images, wherein the virtual model indicates physical features of the delivery destination including respective sizes and shapes of objects and three-dimensional relationships between the objects in the region of the delivery destination; 
determining to request one or more additional images of a particular portion of the region for improving an accuracy of the virtual model; 
providing, for display at the client device, a prompt that includes user instructions for capturing the one or more additional images;
causing the client device to present the virtual model; 

receiving data specifying a size and shape of the given object; 
causing the client device to display, within the virtual model, a moveable target marker having a size and shape that is scaled with respect to the virtual model based on the size and shape of the given object; and 
detecting, based on data received from the client device, a location within the virtual model that a user moved the moveable target marker; 
determining, based on a comparison between the size and shape of the moveable target marker and the physical features of the delivery destination indicated by the virtual model presented by the client device, that the moveable target marker fits within a representation of the target drop-off spot within the virtual model; 
in response to determining that the moveable target marker fits within the representation of the target drop-off spot within the virtual model, determining, that the given object will fit in the target drop-off spot; 
determining, based at least on the data specifying the location of the target drop-off spot and the virtual model, whether a delivery vehicle is capable of delivering the given object to the target drop-off spot; and 
in response to determining that the delivery vehicle is capable of delivering the object to the target drop-off spot and that the given object will fit in the target drop-off spot, providing instructions that cause the delivery vehicle to navigate to the target drop-off spot to place the given object at the target drop-off spot.

Claims 3, 8-10, 13, 18, 22-26, 28-29 depend from Claims 1, 11, and 20 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        




























EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Beginning of Amendments
Claim 11 (Currently Amended) A system comprising: 
a delivery vehicle; 
one or more sensors connected to the delivery vehicle; and 
a control system configured to: 
prompt a user of a client device to capture images of a region of a delivery destination using a camera of the client device; 
determine a virtual model from multiple images captured by the camera of the client device and sensor data corresponding to the multiple images, wherein the virtual model indicates physical features of the delivery destination including respective sizes and shapes of objects and three-dimensional relationships between the objects in the region of the delivery destination; 
determine to request one or more additional images of a particular portion of the region for improving an accuracy of the virtual model; 
provide, for display at the client device, a prompt that includes user instructions for capturing the one or more additional images;
cause the client device to present the virtual model; 

receiving data specifying a size and shape of the given object; 
causing the client device to display, within the virtual model, a moveable target marker having a size and shape that is scaled with respect to the virtual model based on the size and shape of the given object; and 
detecting, based on data received from the client device, a location within the virtual model that a user moved the moveable target marker;[[;]]
determine, based on a comparison between the size and shape of the moveable target marker and the physical features of the delivery destination indicated by the virtual model presented by the client device, that the moveable target marker fits within a representation of the target drop-off spot within the virtual model; 
in response to determining that the moveable target marker fits within the representation of the target drop-off spot within the virtual model, determine, that the given object will fit in the target drop-off spot; 
determine, based at least on the data specifying the location of the target drop-off spot and the virtual model, whether a delivery vehicle is capable of delivering the given object to the target drop-off spot; and 
in response to determining that the delivery vehicle is capable of delivering the object to the target drop-off spot and that the given object will fit in the target drop-off spot, provide instructions that cause the delivery vehicle to navigate to the target drop-off spot to place the given object at the target drop-off spot.
End of Amendments